                                                           Case 2:20-cv-01264-APG-VCF Document 4 Filed 07/08/20 Page 1 of 9



                                                       1   Dawn L. Davis, Esq.
                                                           Nevada Bar No. 13329
                                                       2   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       3   Las Vegas, Nevada 89169
                                                           Telephone: 702.784.5200
                                                       4   Facsimile: 702.784.5252
                                                           ddavis@swlaw.com
                                                       5
                                                           Attorneys for Defendant A. O. Smith Corporation
                                                       6

                                                       7

                                                       8                           IN THE UNITED STATES DISTRICT COURT
                                                       9                                FOR THE DISTRICT OF NEVADA
                                                      10

                                                      11   ALLSTATE INSURANCE COMPANY
                                                           as Subrogee for Calvin Chan,                      Case No.: 2:20-cv-01264-APG-VCF
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                          Plaintiff,                        DEFENDANT A. O. SMITH
Snell & Wilmer




                                                      13                                                    CORPORATION’S ANSWER TO
                    Las Vegas, Nevada 89169




                                                           vs.                                              PLAINTIFF’S COMPLAINT
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                           A.O. SMITH CORPORATION, a
                                                      15   corporation; and, DOES 1 through 50,
                                                           inclusive,
                                                      16
                                                                          Defendants.
                                                      17

                                                      18

                                                      19          Defendant A. O. Smith Corporation (“Defendant”), by and through its counsel of record,

                                                      20   Snell & Wilmer L.L.P., responds to Plaintiff Allstate Insurance Company, as Subrogee for Calvin

                                                      21   Chan’s (“Plaintiff” or “Allstate”) Complaint as follows:

                                                      22                                    COMMON ALLEGATIONS

                                                      23          1.      Answering paragraph 1 of the Complaint, Defendant is without sufficient

                                                      24   information or knowledge to admit or deny the allegations, and therefore denies them.

                                                      25          2.      Answering paragraph 2 of the Complaint, Defendant is without sufficient

                                                      26   information or knowledge to admit or deny the allegations, and therefore denies them.

                                                      27          3.      Answering paragraph 3 of the Complaint, Defendant admits only that it

                                                      28   manufactured a hot water heater with Model Number GVC 50 300 and Serial Number
                                                           Case 2:20-cv-01264-APG-VCF Document 4 Filed 07/08/20 Page 2 of 9



                                                       1   1334J001836. Defendant denies each and every other allegation contained therein.
                                                       2             4.    Answering paragraph 4 of the Complaint, Defendant is without sufficient
                                                       3   information or knowledge to admit or deny the allegations, and therefore denies them.
                                                       4             5.    Answering paragraph 5 of the Complaint, Defendant is without sufficient
                                                       5   information or knowledge to admit or deny the allegations, and therefore denies them.
                                                       6                                   FIRST CLAIM FOR RELIEF
                                                       7                                  (Negligence against Defendants
                                                                                          A. O. SMITH CORPORATION;
                                                       8                                 and DOES 1 through 50, inclusive)

                                                       9             6.    Answering paragraph 6 of the Complaint, Defendant repeats and incorporates by

                                                      10   this reference its responses to paragraphs 1 through 5 of the Complaint as though fully set forth

                                                      11   herein.

                                                      12             7.    Answering paragraph 7 of the Complaint, Defendant denies the allegations
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   contained therein.
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14             8.    Answering paragraph 8 of the Complaint, Defendant denies the allegations
                               L.L.P.




                                                      15   contained therein.

                                                      16             9.    Answering paragraph 9 of the Complaint, Defendant denies the allegations

                                                      17   contained therein.

                                                      18             10.   Answering paragraph 10 of the Complaint, Defendant denies the allegations

                                                      19   contained therein.

                                                      20             11.   Answering paragraph 11 of the Complaint, Defendant denies the allegations

                                                      21   contained therein.

                                                      22             12.   Answering paragraph 12 of the Complaint, Defendant denies the allegations

                                                      23   contained therein.

                                                      24             13.   Answering paragraph 13 of the Complaint, Defendant denies the allegations

                                                      25   contained therein.

                                                      26   ///

                                                      27   ///

                                                      28   ///


                                                                                                        -2-
                                                           Case 2:20-cv-01264-APG-VCF Document 4 Filed 07/08/20 Page 3 of 9



                                                       1                                    SECOND CAUSE OF ACTION
                                                                                    (Strict Liability [Product] Against Defendants
                                                       2                                   A. O. SMITH CORPORATION;
                                                       3                                  and DOES 1 through 50, inclusive)

                                                       4             14.   Answering paragraph 14 of the Complaint, Defendant repeats and incorporates by

                                                       5   this reference its responses to paragraphs 1 through 13 of the Complaint as though fully set forth

                                                       6   herein.

                                                       7             15.   Answering paragraph 15 of the Complaint, Defendant is without sufficient

                                                       8   information or knowledge to admit or deny the allegations, and therefore denies them.

                                                       9             16.   Answering paragraph 16 of the Complaint, Defendant denies the allegations

                                                      10   contained therein.

                                                      11             17.   Answering paragraph 17 of the Complaint, Defendant denies the allegations

                                                      12   contained therein.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13             18.   Answering paragraph 18 of the Complaint, Defendant denies the allegations
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   contained therein.
                               L.L.P.




                                                      15             19.   Answering paragraph 19 of the Complaint, Defendant denies the allegations

                                                      16   contained therein.

                                                      17             20.   Answering paragraph 20 of the Complaint, Defendant denies the allegations

                                                      18   contained therein.

                                                      19             21.   Answering paragraph 21 of the Complaint, Defendant denies the allegations

                                                      20   contained therein.

                                                      21             22.   Answering paragraph 22 of the Complaint, Defendant denies the allegations

                                                      22   contained therein.

                                                      23             23.   Answering paragraph 23 of the Complaint, Defendant denies the allegations

                                                      24   contained therein.

                                                      25             24.   Answering paragraph 24 of the Complaint, Defendant denies the allegations

                                                      26   contained therein.

                                                      27             25.   Answering paragraph 25 of the Complaint, Defendant denies the allegations

                                                      28   contained therein.


                                                                                                        -3-
                                                           Case 2:20-cv-01264-APG-VCF Document 4 Filed 07/08/20 Page 4 of 9



                                                       1                                     AFFIRMATIVE DEFENSES
                                                       2          As separate affirmative defenses to Plaintiff’s Complaint, Defendant alleges as follows:
                                                       3                                 FIRST AFFIRMATIVE DEFENSE
                                                       4          Plaintiff’s Complaint fails, in whole or in part, to state a claim upon which relief may be
                                                       5   granted.
                                                       6                                SECOND AFFIRMATIVE DEFENSE
                                                       7          Defendant alleges that Plaintiff’s insured was aware of, or should have been aware of, the
                                                       8   proper, safe and intended use, care and maintenance of the subject unit and components thereof.
                                                       9   Plaintiff’s insured nevertheless, and with full knowledge of the consequences, misused and/or
                                                      10   abused the subject unit, and such abuse and misuse of the subject unit by Plaintiff’s insured was
                                                      11   the proximate cause of Plaintiff’s own damages, if any.
                                                      12                                 THIRD AFFIRMATIVE DEFENSE
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13          Defendant alleges that any and all damages, if any, sustained or suffered by Plaintiff, were
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   proximately caused and contributed to by Plaintiff’s insured’s use of the subject unit for a purpose
                               L.L.P.




                                                      15   for which was not intended to be used. Plaintiff’s insured knew or should have known that the use
                                                      16   to which Plaintiff’s insured put the subject unit was not the use for which the subject unit was
                                                      17   manufactured or intended and that such unintended use could cause damages to Plaintiff’s insured.
                                                      18                                FOURTH AFFIRMATIVE DEFENSE
                                                      19          The unit which is the subject of this lawsuit was accompanied with specific instructions
                                                      20   and/or manuals regarding the proper use and care of said subject unit, the manner in which to
                                                      21   properly use the subject unit, the manner in which the subject unit may safely be used, the
                                                      22   procedures to follow to correctly, properly and safely use and care for the subject unit and the use
                                                      23   for which the subject unit was designed, intended or marketed. Defendant is informed and believes
                                                      24   and alleges that Plaintiff’s insured was aware of, or should have been aware of, said instructions,
                                                      25   and Plaintiff’s insured knew, or should have known, of the consequences of using or caring for the
                                                      26   subject unit contrary to and/or in disregard of said instructions, and yet Plaintiff’s insured
                                                      27   nevertheless used the subject unit contrary to said instructions which proximately caused Plaintiff’s
                                                      28   own damages. Defendant further alleges that had Plaintiff’s insured used the subject unit in

                                                                                                          -4-
                                                           Case 2:20-cv-01264-APG-VCF Document 4 Filed 07/08/20 Page 5 of 9



                                                       1   compliance with the instructions, Plaintiff would not have damages in the sums alleged, or in any
                                                       2   sum, or at all.
                                                       3                                  FIFTH AFFIRMATIVE DEFENSE
                                                       4           Defendant alleges that Plaintiff is barred from recovering from Defendant because
                                                       5   Plaintiff’s insured did not properly maintain the subject unit or components, changed it from its
                                                       6   original condition as it existed at the time of its manufacture, and Plaintiff’s insured failed to
                                                       7   properly maintain and misused and abused the subject unit.
                                                       8                                  SIXTH AFFIRMATIVE DEFENSE
                                                       9           Defendant alleges that by reason of Plaintiff’s insured’s conduct and actions, Plaintiff is
                                                      10   estopped from obtaining the relief sought in Plaintiff’s Complaint.
                                                      11                                SEVENTH AFFIRMATIVE DEFENSE
                                                      12           Defendant alleges that by reason of Plaintiff’s insured’s conduct and actions, Plaintiff has
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   waived its right to assert every cause of action set forth in Plaintiff’s Complaint.
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14                                 EIGHTH AFFIRMATIVE DEFENSE
                               L.L.P.




                                                      15           Defendant alleges that Plaintiff’s alleged damages, if any, are the result, in whole or in part,
                                                      16   of Plaintiff’s insured’s failure to exercise reasonable care to reduce or mitigate their damages.
                                                      17                                  NINTH AFFIRMATIVE DEFENSE
                                                      18           Defendant alleges that any damage, injury or loss sustained by Plaintiff, if such occurred,
                                                      19   was proximately caused and contributed to by negligence on the part of Plaintiff’s insured because
                                                      20   Plaintiff’s insured did not exercise ordinary care at the times and places set forth in Plaintiff’s
                                                      21   Complaint. Further, in the event that Plaintiff somehow prevails under its Complaint, any recovery
                                                      22   would be reduced by the amount of negligence attributable to Plaintiff’s insured.
                                                      23                                  TENTH AFFIRMATIVE DEFENSE
                                                      24           Defendant alleges that Plaintiff’s damage, if any, was the direct and proximate result of the
                                                      25   conduct of Plaintiff’s insured and/or Plaintiff’s insured’s agents, employees and invitees, in that
                                                      26   they negligently, carelessly, recklessly, knowingly and willfully installed, operated, maintained,
                                                      27   serviced, directed and otherwise controlled all operations and maintenance of Plaintiff’s insured’s
                                                      28   subject unit. Said damage, if any, was directly and proximately caused, in whole or in part and/or

                                                                                                           -5-
                                                           Case 2:20-cv-01264-APG-VCF Document 4 Filed 07/08/20 Page 6 of 9



                                                       1   was contributed to or aggravated by the conduct of Plaintiff’s insured and/or Plaintiff’s insured’s
                                                       2   agents, employees and invitees, when they so negligently, carelessly, recklessly, knowingly and
                                                       3   willfully acted with respect to the subject unit. Defendant further alleges that Plaintiff’s insured
                                                       4   knowingly and willfully assumed the known risk that its actions may proximately cause damage to
                                                       5   said subject unit.
                                                       6                               ELEVENTH AFFIRMATIVE DEFENSE
                                                       7           The risk and dangers of Plaintiff’s insured’s conduct was known to Plaintiff’s insured.
                                                       8   Plaintiff’s insured nevertheless conducted itself in such a manner as to expose itself to said risks
                                                       9   and dangers and by doing so assumed all risks. Plaintiff’s insured voluntarily assumed the risks of
                                                      10   the activities in which she engaged and the resultant damages, if any, sustained by Plaintiff was
                                                      11   proximately caused by Plaintiff’s insured’s own voluntary assumption of risk.
                                                      12                                TWELFTH AFFIRMATIVE DEFENSE
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13           The subject unit which is the subject of this lawsuit contains specific warnings regarding
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   the consequences of its use which admonished the user not to use the subject unit except pursuant
                               L.L.P.




                                                      15   to the instructions for its use. Defendant alleges that Plaintiff’s insured, with complete disregard
                                                      16   for said warnings, and with knowledge of said warnings and with complete appreciation of the
                                                      17   consequences of using the subject unit contrary to said warnings, nevertheless used said product in
                                                      18   disregard of the warnings and thereby proximately caused Plaintiff’s own damage.
                                                      19                             THIRTEENTH AFFIRMATIVE DEFENSE
                                                      20           The component of the subject unit provided by Defendant was not in a defective condition
                                                      21   at any time, including when it left the possession, custody or control of Defendant.
                                                      22                             FOURTEENTH AFFIRMATIVE DEFENSE
                                                      23           The Complaint, and each and every cause of action contained therein, is barred by the
                                                      24   applicable statute of limitations.
                                                      25                               FIFTEENTH AFFIRMATIVE DEFENSE
                                                      26           If Plaintiff suffered any damages or loss, which allegation is expressly denied, then said
                                                      27   damages or loss was solely caused by and attributable to superseding and/or intervening causes.
                                                      28   ///

                                                                                                         -6-
                                                           Case 2:20-cv-01264-APG-VCF Document 4 Filed 07/08/20 Page 7 of 9



                                                       1                               SIXTEENTH AFFIRMATIVE DEFENSE
                                                       2          Defendant alleges that persons, both served and unserved, named and unnamed, in some
                                                       3   manner or percentage were responsible for Plaintiff’s damages, if any.
                                                       4                            SEVENTEENTH AFFIRMATIVE DEFENSE
                                                       5          Plaintiff’s allegations contained in Plaintiff’s Complaint, and each of them, are barred by
                                                       6   the doctrine of laches in that Plaintiff has unreasonably delayed in bringing these claims, and said
                                                       7   delays have caused prejudice to Defendant.
                                                       8                             EIGHTEENTH AFFIRMATIVE DEFENSE
                                                       9          Defendant alleges that any injury, damage or loss sustained by Plaintiff, if any occurred,
                                                      10   was proximately caused and contributed to by the negligence of third parties who did not exercise
                                                      11   ordinary care toward either Plaintiff or Defendant with respect to the matters at issue. Accordingly,
                                                      12   Plaintiff’s recovery, if any, against Defendant must be barred or reduced by the failure of such third
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   parties to exercise ordinary care.
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14                             NINETEENTH AFFIRMATIVE DEFENSE
                               L.L.P.




                                                      15          Defendant alleges that any component of subject unit manufactured or sold by Defendant
                                                      16   did not proximately cause Plaintiff’s alleged damages. Therefore, Defendant is not liable for any
                                                      17   injuries or losses allegedly sustained by Plaintiff.
                                                      18                              TWENTIETH AFFIRMATIVE DEFENSE
                                                      19          If Plaintiff was damaged by any product manufactured or distributed by Defendant,
                                                      20   Defendant nonetheless did not breach any duty to Plaintiff and is not liable for Plaintiff’s alleged
                                                      21   damages because the subject unit, when manufactured and distributed, conformed to the then-
                                                      22   current state-of-the-art, and because the-then current state of scientific and industrial knowledge,
                                                      23   art and practice was such that Defendant did not, and could not, know that the subject unit might
                                                      24   pose a risk of harm in normal and foreseeable use. In addition, the subject unit, when manufactured
                                                      25   and distributed, complied with all applicable governmental and regulatory safety standards.
                                                      26                            TWENTY-FIRST AFFIRMATIVE DEFENSE
                                                      27          Defendant breached no duty, if any, owed to Plaintiff or Plaintiff’s insured.
                                                      28   ///

                                                                                                           -7-
                                                           Case 2:20-cv-01264-APG-VCF Document 4 Filed 07/08/20 Page 8 of 9



                                                       1                          TWENTY-SECOND AFFIRMATIVE DEFENSE
                                                       2           All possible affirmative defenses may not have been alleged, as sufficient facts are not
                                                       3   available after reasonable inquiry upon the filing of Plaintiff’s Complaint and, therefore,
                                                       4   Defendants reserve the right to amend their Answer to allege additional affirmative defenses if
                                                       5   subsequent investigation warrants.
                                                       6                                           TRIAL BY JURY
                                                       7           Pursuant to Fed. R. Civ. P. 38 and the Seventh Amendment to the Constitution of the United
                                                       8   States of America, Defendant is entitled to, and demands, a trial by jury.
                                                       9                                        PRAYER FOR RELIEF
                                                      10           Defendant respectfully requests the Court grant Defendant the following relief against
                                                      11   Plaintiff:
                                                      12                  1.      Dismissing Plaintiff’s Complaint in its entirety;
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13                  2.      Denying the relief requested by Plaintiff;
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14                  3.      Awarding Defendant its costs and attorneys’ fees; and
                               L.L.P.




                                                      15                  4.      For such other and further relief as the Court deems just and proper.
                                                      16           DATED this 8th day of July, 2020.
                                                                                                                SNELL & WILMER L.L.P.
                                                      17

                                                      18
                                                                                                            By: /s/ Dawn L. Davis
                                                      19                                                        Dawn L. Davis, Esq.
                                                                                                                Nevada Bar No. 13329
                                                      20                                                        3883 Howard Hughes Parkway, Suite 1100
                                                                                                                Las Vegas, Nevada 89169
                                                      21
                                                                                                                Attorneys for Defendant
                                                      22                                                        A. O. Smith Corporation
                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                          -8-
                                                           Case 2:20-cv-01264-APG-VCF Document 4 Filed 07/08/20 Page 9 of 9



                                                       1                                   CERTIFICATE OF SERVICE
                                                       2           I hereby certify that on July 8, 2020, I electronically transmitted the foregoing
                                                       3   DEFENDANT        A.   O.   SMITH      CORPORATION’S           ANSWER       TO    PLAINTIFF’S
                                                       4   COMPLAINT to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                                                       5   Notice of Electronic Filing to on all persons who have registered for e-service on PACER for this
                                                       6   case.
                                                       7   Jason P. Williams, Esq.
                                                           WILLIAMS I PALECEK LAW GROUP
                                                       8   311 East Liberty Street
                                                           Reno, Nevada 89501
                                                       9
                                                           jwilliams@wplgattomeys.com
                                                      10
                                                           David C. O’Mara, Esq.
                                                      11   THE O’MARA LAW FIRM
                                                           311 East Liberty Street
                                                      12   Reno, Nevada 89501
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           Attorneys for Plaintiff
                         LAW OFFICES

                          702.784.5200




                                                      14   ALLSTATE INSURANCE COMPANY
                               L.L.P.




                                                      15

                                                      16
                                                                                                        /s/ Lyndsey Luxford
                                                      17                                               An employee of SNELL & WILMER L.L.P.

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                        -9-
